Citation Nr: 1215978	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-45 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to April 2001.  He also served in U.S. Army Reserve, and only the discharge date of December 6, 2005, from the Army Reserve is known.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, denying the Veteran's original claims for service connection for pes planus and a heart disorder and his claim to reopen for service connection for a low back disorder.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in March 2012.  A transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There is no question that the Veteran served in the Army Reserve for a period ending in December 2005.  The date of his entry into Reserve service is unknown.  December 2000 orders indicate that the Veteran upon his release from active duty was to be assigned to the U.S. Army Reserve CON GP (REINF), with a terminal date of Reserve obligation of March 23, 2003.  

At his March 2012 hearing and elsewhere in the record, the Veteran referenced one or more lifting or other injuries to his low back while on Reserve duty, to include a period of annual training at Fort Leonard Wood, Missouri, during 2005.  Review of the record shows only a single original record of emergency room care for low back pain and muscle spasm obtained by the Veteran in July 2005 at Fort Leonard Wood, Missouri, during a period of annual training, as well as a Veteran-provided Reserve medical treatment note, dated in October 2005, involving his low back.  No other examination or treatment records pertaining to the Veteran's Reserve service has been requested or received.  

The record reflects that some additional service treatment records compiled on active duty but not relevant to the appellate issues were added to the claims folder in 2009 or later.  

Further development of this case is needed in order to ascertain the dates of the Veteran's service in the Army Reserve; the nature of that service to include the dates of each period of active duty, active duty for training, or inactive duty training; and what if any medical evaluation or treatment was received during that period for any of the claimed disorders.  All medical evaluation and treatment records compiled during the Veteran's Reserve service must also be obtained.  

Notation is made that the RO in Buffalo, New York, by its rating decision of May 2001 denied entitlement of the Veteran to service connection for a low back disorder.  Following notice in May 2001 to him of the action taken and his appellate rights, no timely appeal of the May 2001 denial was received by VA.  To that end, the RO has developed this matter on the basis of a June 2009 claim to reopen, finding that new and material with which to reopen the earlier claim had not been received.  On remand, consideration should be accorded 38 C.F.R. § 3.156 (c), as to whether the additional Reserve service through December 2005 and service department records regarding medical treatment of low back complaints while on Reserve duty require consideration of the Veteran's June 2009 claim without regard to the finality of the 2001 denial.  

Accordingly, this matter is REMANDED for the following actions:

1.  Ascertain from the service department the exact dates of the Veteran's service in the U.S. Army Reserve, as well as the exact dates of each and every period of active duty, active duty for training, or inactive duty training served by him during that Reserve duty.  

2.  Obtain for association with the Veteran's VA claims folder all personnel and treatment records, including reports of routine medical examinations, compiled during his period of Army Reserve service.  Efforts to obtain these and any other Federal records must continue until it is determined by the AMC in a formal, written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

3.  Consider the applicability of 38 C.F.R. § 3.156(b) in terms of whether the rule of finality should be applied with respect to the June 2009 claim for service connection for a low back disorder, and should it be determined that finality does not apply, undertake the actions necessary to comply with the duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A as to that claim.  

4.  Lastly, readjudicate the remaining appellate issues, and if any benefit sought is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and afforded a reasonable period in which to respond, followed by return of the case to the Board.  

The Veteran need not take any action until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


